 


109 HRES 770 IH: Commending Christian Relief Services Charities and its founder Eugene L. Krizek on the organization’s 20th anniversary.
U.S. House of Representatives
2006-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 770 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2006 
Mr. Moran of Virginia (for himself, Mrs. Drake, Mr. Wolf, Mr. Boucher, Mr. Scott of Virginia, and Mr. Forbes) submitted the following resolution; which was referred to the Committee on Government Reform 
 
RESOLUTION 
Commending Christian Relief Services Charities and its founder Eugene L. Krizek on the organization’s 20th anniversary. 
 
 
Whereas Christian Relief Services Charities has made a difference in this world for the poor and suffering at home and around the world for twenty years, is considered to be among the top 200 charities in the country according to a recent Forbes ranking, and is only one of 75 charities that are allowed to display the Better Business Bureau Charity Seal on its publications; 
Whereas Christian Relief Services Charities has helped to bring positive change to American Indian families and youth through its many programs to provide water, food, shelter, and youth enrichment programs on American Indian reservations; 
Whereas Christian Relief Services Charities has provided transitional housing to both the homeless and victims of domestic violence in Virginia; 
Whereas Christian Relief Services Charities has delivered more than $600,000,000 in privately-funded charitable assistance during its first 20 years through vital programs in 31 States in the United States and 63 countries throughout the Caribbean, Central and South America, Eastern Europe, Asia, and Africa; 
Whereas Christian Relief Services Charities has benefited hundreds of communities and many hundreds of thousands of people, helping them to a better and more self-sufficient life through programs of emergency assistance and relief, as well as long-term educational and economic development programs; 
Whereas Christian Relief Services Charities provides 2,671 units of low-cost, affordable, service-supported housing for working and disadvantaged families in communities in Arizona, Kansas, North Carolina, and Virginia; 
Whereas Christian Relief Services Charities has developed a strong, extensive network of affiliated charities directly responsive to the needs of those it serves, including Americans Helping Americans®, Running Strong for American Indian Youth®, Bread and Water for Africa®, CRSC Residential, the Cheyenne River Youth Project, and domestic and international grassroots partnerships; and 
Whereas Eugene L. Krizek, founder of Christian Relief Services Charities, has provided that organization with visionary leadership and ceaseless dedication: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports the mission of aiding the poor and the suffering; 
(2)commends Christian Relief Services Charities on its effective and diverse charitable and relief work; 
(3)commends Christian Relief Services Charities for fostering local involvement with the communities it serves; and 
(4)commends the commitment, dedication and leadership of Eugene L. Krizek in founding Christian Relief Services Charities and building its long-term growth and success. 
 
